Case 1:20-cv-05927-RMB-KMW Document 8 Filed 06/10/20 Page 1 of 2 PageID: 75



James E. Cecchi                                      Samuel H. Rudman
Lindsey H. Taylor                                    ROBBINS GELLER RUDMAN
CARELLA, BYRNE, CECCHI                                 & DOWD LLP
OLSTEIN, BRODY & AGNELLO                             58 South Service Road, Suite 200
5 Becker Farm Road                                   Melville, NY 11747
Roseland, New Jersey 07068                           (631) 367-7100
(973) 994-1700
                                                     Paul J. Geller
Christopher A. Seeger                                Stuart A. Davidson
Stephen A. Weiss                                     ROBBINS GELLER RUDMAN
SEEGER WEISS                                           & DOWD LLP
55 Challenger Road, 6th Floor                        120 East Palmetto Park Road, Suite 500
Ridgefield Park, New Jersey 07660                    Boca Raton, Florida 33432
(973) 639-9100                                       (561) 750-3000

Attorneys for Plaintiff

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 THE COLBY RESTAURANT GROUP, INC. Civil Action No. 20-5927(RMB)
 et al., on behalf of itself and all others similarly
 situated,


                          Plaintiff,
                                                                       ORDER
        v.

 UTICA NATIONAL INSURANCE GROUP,
 et al.

                          Defendant.

       THIS MATTER having been opened to the Court by Carella, Byrne, Cecchi, Olstein,

Brody & Agnello, counsel for Plaintiffs, requesting a stay pending a decision by the Judicial Panel

for Multidistrict Litigation for transfer and consolidation in In re Covid-19 Business Interruption

Insurance Coverage Litigation, MDL Docket No. 2942, and the Court having read the parties’

papers, and good cause appearing,

               IT IS THIS              day of   ,
Case 1:20-cv-05927-RMB-KMW Document 8 Filed 06/10/20 Page 2 of 2 PageID: 76



       ORDERED that the within matter is stayed until the decision by the Judicial Panel for

Multidistrict Litigation in In re Covid-19 Business Interruption Insurance Coverage Litigation,

MDL Docket No. 2942; and it is further

       ORDERED that within 10 days after the decision by the Judicial Panel for Multidistrict

Litigation, counsel for Plaintiff shall advise the Court of the Panel’s decision.




                                                      RENEE MARIE BUMB, U.S.D.J.




                                                -2-
